DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments to claims 1, 4-9, 13, 16, the cancelation of claims 17-18, and the addition of claims 21-24 in the response filed on May 16, 2022 have been acknowledged.
In view of the amendment to claim 4, the previous rejection of claims 4-9 under 35 U.S.C. 112, second paragraph have been withdrawn.
In view of the amendments to claims 5-6, the previous rejection of claims 5-9 under 35 U.S.C. 112, fourth paragraph have been withdrawn.

Response to Arguments
Applicant’s arguments, filed May 16, 2022, with respect to the rejection of claims 16-17 and 19-20 under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendment to claim 16.  The previous rejection of claims 16, 19 and 20 has been withdrawn. 

Applicant’s arguments filed May 16, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Classen teaches a dishwasher with an illumination source outside of the direct line of sight to provide improved visibility teaches away from the claimed invention which aims to provide a light which is selectively less visible, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The combination of Bigott and Classen still achieve the same benefits as what the applicant discloses in the specification such as being less visible so as to minimize the communication alerts to undesired/inappropriate recipients.  Classen disclose putting the light lower in the shadows in order to see the light better as opposed to another location with more ambient light where the light is outside of the direct line of sight. By putting the light out of the line of direct line of sight to make the light more visible, it also achieves the same advantages expressed in the specification by making it less visible because it out of the line of sight.  
In response to applicant’s argument that there is no motivation to combine Bigott and Classen, the examiner respectfully disagrees because the motivation is to provide improved visibility.  Regarding the complexity of the lights, the examiner is relying on the indicator light being connected to a controller and where we want the lights to shine.  The examiner is not bringing the rest of the controller process of Classen as Bigott already teaches a control system that monitors operational parameters of the machine with multiple lights indicating operating status such that a light is used for indicating a particular stage such as a washing cycle [reads on “first condition”] or another stage of the cycle [reads on “second condition].  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Examiner Comments
The Examiner notes that U.S. 4,773,436 has been incorporated by reference to define what a continuous motion style pot and pan washing machine is and distinguishes it from a traditional/domestic style dishwasher.  Therefore, the term “continuous motion style pot and pan washing machine” excludes domestic dishwashers.
Regarding the use of the phrase “direct line of sight”, it is being interpreted as being at eye level and straight ahead, consistent with Figure 3 of the instant application. 

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 22, the subject matter not properly described in the application as filed is illuminating the first indication light for a pre-determined time period prior to illuminating the condition light.  Paragraph 77 states that if the fluid temperature exceeds a second predetermined temperature the temperature indicator flashes along with the error light. In addition, in a preferred embodiment, a condition warning light mounted under the control panel flashes when an over temperature condition is detected. This paragraph does not provide support for the order in which the lights are illuminated.  Nowhere in the specification does it provide support for illuminating the first indication light prior to illuminating the condition light.
Claim 23 is rejected under 35 U.S.C. 112, first paragraph for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigott (U.S. PGPub 2006/0254619, hereinafter ‘619) in view of Classen et al. (DE 10259763, using the English machine translation provided, hereinafter DE ‘763), and further in view of Rand et al. (U.S. PGPub 2005/0109056, hereinafter ‘056).
Claim 1: ‘619 teaches a continuous motion style pot and pan washing machine [paragraphs 6, 87, and 111] with a control system that monitors operational parameters of the machine [paragraph 177].  ‘619 teaches lights indicating operating status [paragraphs 77 and 276] such that a light is used for indicating a particular stage such as a washing cycle [reads on “condition light” and “first condition”] or another stage of the cycle [reads on “second condition] [paragraphs 77 and 276].  ‘619 also illustrates a work surface of the continuous motion style pot and pan washing machine [Fig. 15A].  ‘619 teaches that the housing containing the control system can be located in any position about the washing assembly [paragraph 189] and that the control system includes a control panel that may display the washing scheme [paragraph 195].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the control system under the work surface of the apparatus of ‘619 because ‘619 teaches the control system can be located in any position about the washing assembly.
While ‘619 suggests lights indicating operating status, ‘619 does not explicitly teach that the lights are operably connected to said control system and are mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside the direct line of sight.   However, DE ‘763 teaches a dishwasher that includes a condition warning system comprising: a control system that monitors operational parameters of an apparatus [paragraphs 24 and 28]; and a light operably connected to a control system [paragraph 28], said light being mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside of the direct line of sight [light projects at (8), Fig. 1; paragraphs 21-22] in order to provide improved visibility of the operation parameters to the user [paragraphs 6 and 21].  DE ‘763 also teaches that the light is configured to generate signals indicating which state of the wash cycle the dishwasher is in such that a first light signal signifying a first condition of the condition warning system for indicating a particular state of the process [paragraphs 13 and 24] and that the light is configured to generate a second light signal signifying a second condition of the condition warning system for indicating a particular state of the process [paragraphs 13 and 24].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘619, to include the light of DE ‘763 connected to the control system of ‘619, with no change to their respective function, for the purpose of providing improved visibility of the operation parameters to the user using the light.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Therefore, the combination of ‘619 and DE ‘763 teach that the light is configured to generate a first light signal signifying a first condition of the condition warning system and that the light is configured to generate a second light signal signifying a second condition of the condition warning system.
DE ‘763 teaches the light is located low relative to the dishwasher in the toe-kick region so as to provide improved visibility of the washing scheme via the light to the user [Fig. 1; paragraphs 6 and 21-22].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the light of modified ‘619 low relative to the dishwasher as taught by DE ‘763 in order to provide improved visibility.  
The combination of ‘619 and DE ‘763 teach mounting the light low relative to the dishwasher and mounting the control system under the work surface, but they do not explicitly teach that the light is mounted directly under a control panel of the control system, said control system being mounted directly under a work surface of said apparatus.  It is not seen that rearranging the light so that it is directly mounted under the control panel of the control system and mounting the control system directly under a work surface of the apparatus would have resulted in the system performing differently.  It would have been advantageous to place the light directly under the control system so that when the operator is looking at the control panel the light can also be seen in order to decrease the number of places the operator’s eyes need to look for the necessary information and to place the control system directly under the work surface in order to provide improved visibility of the light as this will partially shade the light from other light sources that may interfere with its visibility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the light so that it is mounted directly under a control panel of said control system and to mount the control system directly under a work surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.05 VI C.
DE ‘763 teaches a signal light of a different color can be emitted for different operating states [paragraphs 13].  The different operating states can include cleaning, rinsing, drying, and finished which make up the wash cycle [paragraphs 24-26].  Signaling during the washing state reads on “the first signal being a first color and pattern combination” and signaling when the wash cycle has finished and is in the finished state by illuminating with a different color reads on “the second light signal being a second color” that is different.
DE ‘763 teaches that the light indicates what state the dishwasher is in, but it does not explicitly teach that the first light signal is a different pattern than the second light signal.  ‘056 teaches it is known for indicator lights for a display on an appliance to be show as either off, solid, or flashing depending on the indicator light and status [paragraph 67].  It is pertinent to look at ‘056 because it relates to the use of indicator lights identifying a status of an appliance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first light signal and the second light pattern of the combination of ‘619 and DE ‘763 differ in pattern as taught by ‘056 because ‘056 teaches using solid or flashing lights is a known way of illuminating indicator lights. A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success of providing a signal using lights indicating the operating state of the dishwasher.  Therefore, the first color and pattern combination differ from the second color and pattern combination.

Claim 4: ‘619, DE ‘763, and ‘056 teach the limitations of claim 1 above.  ‘619 teaches the work surface [the opening into (128), Fig. 1] is positioned at a height that is convenient for access by the apparatus operator. 

Claim 5: ‘619, DE ‘763, and ‘056 teach the limitations of claim 1 above.  DE ‘763 teaches a solid signal light of a different color can be emitted for different operating states including the end of the wash cycle, including red as an option [paragraphs 13 and 24-26].  DE ‘763 does not explicitly teach that the color signaling the end of the wash cycle is red.  However, it is well within the level of one with ordinary skill in the art to select a desired color for an indicator light.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select red as the color of the indicator light for the end of the wash cycle because red is a known indicator light color and this modification involves a mere change in color of the light.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success of providing a signal using lights indicating the operating state of the dishwasher.

Claims 7-9: ‘619, DE ‘763, and ‘056 teach the limitations of claim 5 above.  DE ‘763 also teaches that the light is mounted underneath the work surface [Fig. 1] to provide the improved visibility [paragraph 6], that the light is focused in a direction that illuminates a floor surface directly below the light [paragraphs 21-22], and that the light is located under the door panel and is visible by a user, so the light is at least partially shaded from light sources within the area in which said light is located.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the light of modified ‘619 underneath the work surface so that the light is focused in a direction that illuminates a floor surface directly below the light as taught by DE ‘763 because DE ‘763 teaches it that location provides improved visibility.  

Claims 10-11: ‘619, DE ‘763, and ‘056 teach the limitations of claim 1 above.  As discussed above, ‘619 and DE ‘763 teach a light operably connected to a control system wherein the light is configured to generate a first light signal signifying a first condition of the condition warning system for indicating a particular stage of the process and that the light is configured to generate a second light signal signifying a second condition of the condition warning system.  
DE ‘763 teaches a signal light of a different color can be emitted for different operating states [paragraphs 13].  The different operating states can include cleaning, rinsing, drying, and finished which make up the wash cycle [paragraphs 24-26].  Signaling during the washing state reads on “the first condition is a predetermined time prior to the end of a wash cycle” as it depicts a predetermined time before the wash cycle is finished.  Signaling when the wash cycle has finished and is in the finished state by illuminating with a different color reads on “said second light signal is a solid light and the second condition is the end of a wash cycle.”
DE ‘763 teaches that the light indicates what state the dishwasher is in, but it does not explicitly teach that the first light signal is a flashing indicator.  ‘056 teaches it is known for indicator lights for a display on an appliance to be show as either off, solid, or flashing depending on the indicator light and status [paragraph 67].  It is pertinent to look at ‘056 because it relates to the use of indicator lights identifying a status of an appliance.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first light signal of the combination of ‘619 and DE ‘763 be flashing as taught by ‘056 because ‘056 teaches it is a known way of illuminating indicator lights. A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success of providing a signal using lights indicating the operating state of the dishwasher.

Claim 13: ‘619, DE ‘763, and ‘056 teach the limitations of claim 1 above.  As discussed above, ‘619, DE ‘763, and ‘056 teach a light operably connected to a control system wherein the light is configured to generate a first light signal signifying a first condition of the condition warning system for indicating a particular stage of the process and that the light is configured to generate a second light signal signifying a second condition of the condition warning system.  
DE ‘763 teaches a signal light of a different color can be emitted for different operating states [paragraphs 13 and 26].  The different operating states can include cleaning, rinsing, drying, and finished which make up the wash cycle [paragraphs 24-26].  Signaling during the rinsing state reads on “a third light signal signifying a third condition of the condition warning system, the third light being a third color and pattern combination.”  

Claim 14: ‘619, DE ‘763, and ‘056 teach the limitations of claim 1 above.  ‘619 teaches that the work surface [the ledge opening into (128) to the far right above (148), Fig. 1] is positioned higher than a wash tank of the apparatus [the wash tank (102), Fig. 1 and 15A; paragraph 105].

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigott (U.S. PGPub 2006/0254619, hereinafter ‘619) in view of Classen et al. (DE 10259763, using the English machine translation provided, hereinafter DE ‘763), and further in view of Rand et al. (U.S. PGPub 2005/0109056, hereinafter ‘056) as applied to claim 5 above, and further in view of Hartogh (U.S. PGPub 2007/0017551, hereinafter ‘551) and Crothers et al. (U.S. Patent 5,639,954, hereinafter ‘954).
Claim 6: ‘619, DE ‘763, and ‘056 teach the limitations of claim 5 above.  ‘619, DE ‘763, and ‘056 do not explicitly teach that the second color and pattern combination is a flashing orange light and the second condition is an over temperature condition.  However, ‘551 teaches it is known for dishwasher to utilize a temperature sensor with a temperature display such as a flashing indicator light to alert that the temperature exceeds a predetermined value so that the system can be corrected [paragraph 27].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘619, DE ‘763, and ‘056, to include the temperature sensor and flashing light indicator display of ‘551, with no change to their respective function, for the purpose of alerting an operator when the temperature of the fluid is too high.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
‘619, DE ‘763, ‘056, and ‘551 do not teach that the warning light is orange.  However, ‘954 teaches that it is known to use the color orange as a warning light color to alert a user that a function needs to be performed [col. 4, lines 40-50].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use orange as the warning light color of modified ‘619 as taught by ‘954 because ‘954 teaches orange is a known warning light color.


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigott (U.S. PGPub 2006/0254619, hereinafter ‘619) in view of Classen et al. (DE 10259763, using the English machine translation provided, hereinafter DE ‘763), and further in view of Rand et al. (U.S. PGPub 2005/0109056, hereinafter ‘056) as applied to claim 1 above, and further in view of Hartman (U.S. Patent 5,820,691, hereinafter ‘691).
Claim 12: ‘619, DE ‘763, and ‘056 teach the limitations of claim 1 above.  ‘619 also teaches the control system can control an operation of the dishwasher as function of the temperature signal received and that the control system can generate alarms associated with the operation of the dishwasher [paragraphs 180-181].  ‘619 does not explicitly teach that the alarm is a flashing light and that the condition is an error condition.  However, ‘691 teaches a dishwasher that uses an alarm system such as a sound or flashing light to indicate when water temperature drops below a preselected temperature in order to alert operating personnel that the temperature of the fluid must be restored [col. 1, lines 9-18; col. 5, line 66-col. 6, line 3; col. 9, lines 21-55].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the control system and alarm of ‘619 to indicate an error condition when the temperature of the water drops below the predetermined temperature as taught by ‘691 because ‘691 teaches it is useful for alerting personnel that the temperature of the fluid must be restored.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a flashing light as taught by ‘691 as the alarm in modified ‘619 because ‘691 teaches it is a known alarm for indicating error conditions.	

Claims 16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigott (U.S. PGPub 2006/0254619, hereinafter ‘619) in view of Classen et al. (DE 10259763, using the English machine translation provided, hereinafter DE ‘763).
Claim 16: ‘619 teaches a continuous motion style pot and pan washing machine [paragraphs 6, 87, and 111] that includes a condition warning system comprising: a control system that monitors operational parameters of the machine [paragraphs paragraph 177].  ‘619 suggests lights indicating operating status [paragraphs 77 and 276] such that a first light signal is used for indicating a particular stage such as a washing cycle [reads on “first condition” and “said first condition relating to said parameters of said apparatus”] [paragraphs 77 and 276].  ‘619 teaches that the control system can be located in any position about the washing assembly [paragraph 189] and that the control system includes a control panel that may display the washing scheme [paragraph 195].  
‘619 does not explicitly teach the light is operably connected to said control system and said light being mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside of the direct line of sight.  However, DE ‘763 teaches a dishwasher that includes a condition warning system comprising: a control system that monitors operational parameters of an apparatus [paragraphs 24 and 28]; and a light operably connected to a control system [paragraph 28], said light being mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside of the direct line of sight [light projects at (8), Fig. 1; paragraphs 21-22] in order to provide improved visibility of the operation parameters to the user [paragraphs 6 and 21].  DE ‘763 also teaches that the light is configured to generate signals indicating which state of the wash cycle the dishwasher is in such that a first light signal signifying a first condition of the condition warning system for indicating a particular state of the process [paragraphs 13 and 24].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘619, to include the light of DE ‘763 connected to the control system of ‘619, with no change to their respective function, for the purpose of providing improved visibility of the operation parameters to the user using the light.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Therefore, the combination of ‘619 and DE ‘763 teach that the light is configured to generate a first light signal signifying a first condition of the condition warning system and that the light is configured to generate a second light signal signifying a second condition of the condition warning system.

Claim 19: ‘619 and DE ‘763 teach the limitations of claim 16 above.  ‘619 teaches that the apparatus includes a work surface at a height that is convenient for access by the apparatus operator [the opening into (128), Fig. 1; see also Fig. 15A].

Claim 20: ‘619 and DE ‘763 teach the limitations of claim 19 above.  ‘619 teaches that the control system can be located in any position about the washing assembly [paragraph 189], and DE ‘763 also teaches that the light is mounted underneath the work surface [Fig. 1] to provide improved visibility [paragraph 6].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the light of modified ‘619 underneath the work surface as taught by DE ‘763 because DE ‘763 teaches it that location provides improved visibility.  

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the rejections under 35 U.S.C. 112, first paragraph. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Bigott (U.S. PGPub 2006/0254619), Classen et al. (DE 10259763, using the English machine translation provided), and Rand et al. (U.S. PGPub 2005/0109056).
Bigott teaches a continuous motion style pot and pan washing machine with a control system that monitors operational parameters of the machine.  Bigott teaches lights indicating operating status such that a light is used for indicating a particular stage such as a washing cycle [reads on “condition light” and “first condition”] or another stage of the cycle [reads on “second condition] and illustrates a work surface of the continuous motion style pot and pan washing machine [Fig. 15A].  Bigott teaches that the housing containing the control system can be located in any position about the washing assembly and that the control system includes a control panel that may display the washing scheme.  
While Bigott suggests lights indicating operating status, Bigott does not teach explicitly teach that the lights are operably connected to said control system and are mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside the direct line of sight; that the light is mounted directly under a control panel of the control system, said control system being mounted directly under a work surface of said apparatus; and that the condition warning system further comprises a first indication light operably connected to the control system, the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction.   
Classen teaches a dishwasher that includes a condition warning system comprising: a control system that monitors operational parameters of an apparatus; and a light operably connected to a control system, said light being mounted at a position and focused in a direction that illuminates a location below a direct line of sight of an apparatus operator and wherein a source of illumination is outside of the direct line of sight [light projects at (8), Fig. 1] in order to provide improved visibility of the operation parameters to the user.  Classen also teaches that the light is configured to generate signals indicating which state of the wash cycle the dishwasher is in such that a first light signal signifying a first condition of the condition warning system for indicating a particular state of the process and that the light is configured to generate a second light signal signifying a second condition of the condition warning system for indicating a particular state of the process.  Classen teaches the light is located low relative to the dishwasher in the toe-kick region so as to provide improved visibility of the washing scheme via the light to the user.  Classen teaches a signal light of a different color can be emitted for different operating states, and the different operating states can include cleaning, rinsing, drying, and finished which make up the wash cycle.
Classen does not explicitly teach that the light is mounted directly under a control panel of the control system, said control system being mounted directly under a work surface of said apparatus; and that the condition warning system further comprises a first indication light operably connected to the control system, the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction
Rand teaches it is known for indicator lights for a display on an appliance to be show as either off, solid, or flashing depending on the indicator light and status.  Rand does not teach the specifics of the condition warning system as claimed; and that the condition warning system further comprises a first indication light operably connected to the control system, the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction.
Classen teaches that multiple lights could be used to indicate the different operating states, but these lights are arranged in a horizontal configuration and are focused in the same direction.  Without the use of inappropriate hindsight, it would not be obvious to rearrange the lights such that the first indication light being positioned relatively higher on the control system than the condition light and focused in a second direction, the second direction differing from the first direction.  Thus, the art of record does not teach the condition warning system as in the context of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1759